Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 12 May 1777
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Sir,
Passy, near Paris, May 12th, 1777.
Last night we received a packet from North America with some advices, of which I send you the substance. I see your letters now and then to Mr. Deane and Mr. Carmichael, and thank you for the kind mention made of me in them. I am so bad a correspondent, that I do not desire a letter from you directly. But I am nevertheless, with great esteem, dear Sir, your affectionate friend,
B. Franklin.

P.S. I suppose Mr. Deane has sent you the bill.

